Exhibit 10.6

ISDA®

International Swaps and Derivatives Association, Inc.

NOVATION AGREEMENT

dated as of November 30, 2006 among:

DEUTSCHE BANK AG, NEW YORK BRANCH (the “Remaining Party”),

NOVASTAR MORTGAGE, INC. (the “Transferor”)

AND

NOVASTAR MORTGAGE SUPPLEMENTAL INTEREST TRUST, SERIES 2006-6 (the “Transferee”).

The Remaining Party and NovaStar Financial, Inc. are parties to a 1992 Master
dated as of November 30, 2004 (the “NFI/DB Master Agreement”). The Remaining
Party and NovaStar Financial, Inc. originally entered into certain transactions
(each an “Old Transaction”) under the NFI/DB Master Agreement, each evidenced by
a Confirmation (an “Old Confirmation”) attached hereto as Exhibit I. The Old
Transactions were transferred by novation to the Transferor pursuant to the
Novation Agreement dated July 19, 2006, among NovaStar Finanacial, Inc., the
Remaining Party and the Transferor, and made subject to a 1992 ISDA Master
Agreement dated as of July 19, 2006, between the Remaining Party and the
Transferor (the “Old Agreement”).

The Remaining Party and the Transferee are simultaneously entering into a 1992
ISDA Master Agreement dated as of the date hereof in the form attached hereto as
Exhibit II (the “New Agreement”) relative to the New Transactions (defined
below).

With effect from and including November 30, 2006 (the “Novation Date”) the
Transferor wishes to transfer by novation to the Transferee, and the Transferee
wishes to accept the transfer by novation of, all the rights, liabilities,
duties and obligations of the Transferor under and in respect of each Old
Transaction, with the exception of the Excluded Rights and Obligations referred
to below with the effect that the Remaining Party and the Transferee will enter
into a new transaction (each a “New Transaction” and, collectively, the “New
Transactions”) between them having terms identical to those of each applicable
Old Transaction, subject to the same exceptions and as more particularly
described below.

The Remaining Party wishes to accept the Transferee as its sole counterparty
with respect to each of the New Transactions.

The Transferor and the Remaining Party wish to have released and discharged, as
a result and to the extent of the transfer described above, their respective
obligations under and in respect of the Old Transactions.

Accordingly, the parties agree as follows: —

 

1. Definitions.

Terms defined in the ISDA Master Agreement (Multicurrency-Cross Border) as
published in 1992 by the International Swaps and Derivatives Association, Inc.
(the “1992 ISDA Master Agreement”) are used herein as so defined, unless
otherwise provided herein. For purposes of this Novation Agreement, “Excluded
Rights and



--------------------------------------------------------------------------------

Obligations” means all obligations of each of the Transferor and the Remaining
Party to Transfer (as defined in the Credit Support Annex to the Old Agreement)
Eligible Collateral (as so defined) in respect of the Old Transactions and all
related rights of the Remaining Party and the Transferor under the Old
Agreement.

 

2. Transfer, Release, Discharge and Undertakings.

Subject to the execution and delivery of the New Agreement by each of the
parties thereto to the other, with effect from and including the Novation Date
and in consideration of the mutual representations, warranties and covenants
contained in this Novation Agreement and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged by each of the
parties):

 

  (a) on the Novation Date, subject to Section 2(d) of this Novation Agreement,
the Transferor hereby transfers all of its rights, liabilities, duties and
obligations, with the exception of the Excluded Rights and Obligations, relative
to, and in connection with the Old Transaction to the Transferee.

 

  (b) subject to Section 2(d) of this Novation Agreement, the Remaining Party
and the Transferor are each hereby released and discharged from further
obligations to each other with respect to each Old Transaction and their
respective rights against each other thereunder are cancelled, provided that
such release and discharge shall not affect any rights, liabilities or
obligations of the Remaining Party or the Transferor with respect to payments or
other obligations due and payable or due to be performed prior to the Novation
Date, and all such payments and obligations shall be paid or performed by the
Remaining Party or the Transferor in accordance with the terms of the Old
Transaction;

 

  (c) in respect of each New Transaction, the Remaining Party and the Transferee
each hereby undertake liabilities and obligations towards the other and acquire
rights against each other identical in their terms to each corresponding Old
Transaction (and, for the avoidance of doubt, as if the Transferee were the
Transferor and with the Remaining Party remaining the Remaining Party, save for
the Excluded Rights and Obligations and any other rights, liabilities or
obligations of the Remaining Party or the Transferor with respect to payments or
other obligations due and payable or due to be performed prior to the Novation
Date);

 

  (d) each New Transaction shall be governed by, form part of, and be subject to
the New Agreement and the relevant Old Confirmation (which, in conjunction and
as deemed modified to be consistent with this Novation Agreement, shall be
deemed to be a Confirmation between the Remaining Party and the Transferee), and
the offices of the Remaining Party and the Transferee for purposes of each New
Transaction shall be their offices at their addresses for notices provided for
in the New Agreement; and

 

  (e) on the Novation Date, the Remaining Party shall transfer any and all of
the Posted Collateral (as defined in the Credit Support Annex to the Old
Agreement) held by it in respect of the Old Transactions to the account or
accounts of the Transferor identified by it by notice given to the Remaining
Party as provided in the Old Agreement, and the Transferor shall transfer all
Posted Collateral held by it in respect of the Old Transactions to the account
or accounts of the Remaining Party identified by it by notice given to the
Transferor as provided in the Old Agreement, in each case together with all
Interest Amount and Distributions thereon (as so defined). The Remaining Party’s
or the Transferor’s failure to effect these transfers will continue to
constitute Potential Events of Default and may constitute Events of Default
under the Old Agreement notwithstanding the transfer by novation contemplated
herein.

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties.

 

  (a) On the date of this Novation Agreement:

 

  (i) Each of the parties makes to each of the other parties those
representations and warranties set forth in Section 3(a) of the 1992 ISDA Master
Agreement with references in such Section to “this Agreement” or “any Credit
Support Document” being deemed references to this Novation Agreement alone.

 

  (ii) The Remaining Party and the Transferor each makes to the other, and the
Remaining Party and the Transferee each makes to the other, the representation
set forth in Section 3(b) of the 1992 ISDA Master Agreement, in each case with
respect to the Old Agreement or the New Agreement, as the case may be, and
taking into account the parties entering into and performing their obligations
under this Novation Agreement.

 

  (iii) Each of the Transferor and the Remaining Party represents and warrants
to each other and to the Transferee that:

 

  (A) it has made no prior transfer (whether by way of security or otherwise) of
the Old Agreement or any interest or obligation in or under the Old Agreement or
in respect of any Old Transaction; and

 

  (B) without prejudice to the obligations of the Remaining Party and the
Transferor referred to in Section 2(d) of this Novation Agreement, as of the
Novation Date, all obligations of the Transferor and the Remaining Party under
each Old Transaction required to be performed before the Novation Date have been
fulfilled.

 

  (iv) Each party represents to each of the other parties: —

 

  (A) Non-Reliance. Transferor and the Remaining Party is each acting for its
own account, and with respect to the Transferee, Deutsche Bank National Trust
Company is executing as Trustee for the Transferee. Each has made its own
independent decisions to enter into this Novation Agreement and as to whether
this Novation Agreement is appropriate or proper for it based upon its own
judgment and upon advice from such advisers as it has deemed necessary. It is
not relying on any communication (written or oral) of the other parties as
investment advice or as a recommendation to enter into this Novation Agreement;
it being understood that information and explanations related to the terms and
conditions of this Novation Agreement shall not be considered investment advice
or a recommendation to enter into this Novation Agreement. No communication
(written or oral) received from any of the other parties shall be deemed to be
an assurance or guarantee as to the expected results of this Novation Agreement;

 

  (B) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this Novation
Agreement. It is also capable of assuming, and assumes, the risks of this
Novation Agreement; and

 

  (C) Status of Parties. None of the other parties is acting as a fiduciary for
or an adviser to it in respect of this Novation Agreement.

 

3



--------------------------------------------------------------------------------

  (b) The Transferor makes no representation or warranty and does not assume any
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of any New Transaction or the New Agreement or any documents
relating thereto and assumes no responsibility for the condition, financial or
otherwise, of the Remaining Party, the Transferee or any other person or for the
performance and observance by the Remaining Party, the Transferee or any other
person of any of its obligations under any New Transaction or the New Agreement
or any document relating thereto and any and all such conditions and warranties,
whether express or implied by law or otherwise, are hereby excluded; provided,
however, that nothing in the foregoing shall be construed to relieve the
Transferor from any liability it may have for any of its representations,
warranties or obligations as the servicer or otherwise under the Pooling and
Servicing Agreement among NovaStar Pooling Mortgage Funding, Inc., U.S. Bank,
National Association, and Deutsche Bank National Trust Company dated as of
August 1, 2006 (the “Pooling and Servicing Agreement”).

 

4. Counterparts.

This Novation Agreement (and each amendment, modification and waiver in respect
of it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

 

5. Costs and Expenses.

The parties will each pay their own costs and expenses (including legal fees)
incurred in connection with this Novation Agreement and as a result of the
negotiation, preparation and execution of this Novation Agreement.

 

6. Amendments.

No amendment, modification or waiver in respect of this Novation Agreement will
be effective unless in writing (including a writing evidenced by a facsimile
transmission) and executed by each of the parties or confirmed by an exchange of
telexes or electronic messages on an electronic messaging system and subject to
the Rating Agency Condition as defined in the New Agreement.

 

7. (a)    Governing Law.

This Novation Agreement will be governed by and construed in accordance with the
laws of the State of New York without reference to the conflict of laws
provisions thereof (other than Section 5-1401 of the New York General
Obligations Law).

 

  (b) Jurisdiction.

The terms of Section 13(b) of the 1992 ISDA Master Agreement shall apply to this
Novation Agreement with references in such Section to “this Agreement” being
deemed references to this Novation Agreement alone.

 

  (c) Not Acting in Individual Capacity.

Deutsche Bank National Trust Company is signing this Novation Agreement solely
in its capacity as Trustee of the Transferee under the Pooling and Servicing
Agreement and in the exercise of the powers and authority conferred and vested
in it thereunder and not in its individual capacity. It is expressly understood
and agreed by the parties hereto that (i) each of the representations,
undertakings and agreements herein stated to be those of Party B is made and
intended for the purpose of binding only the Transferee, (ii) nothing herein
contained shall be construed as creating any liability for Deutsche Bank
National Trust Company, individually or personally, to perform any covenant
(either express or implied) contained herein stated to be those of Party B, and
all such liability, if any, is hereby expressly waived by the parties hereto,

 

4



--------------------------------------------------------------------------------

and such waiver shall bind any third party making a claim by or through one of
the parties hereto, and (iii) under no circumstances shall Deutsche Bank be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Transferee. All persons having any claim
against the Trustee by reason of the Transactions contemplated by shall look
only to the assets of NovaStar Mortgage Supplemental Interest Trust, Series
2006-6 (subject to the availability of funds therefor in accordance with the
Flow of Funds as set forth in Article IV of the Pooling and Servicing Agreement)
for payment or satisfaction thereof.

The foregoing may not be construed to give to Majority Certificateholders any
rights under this Novation Agreement.

 

  (d) Pooling and Servicing Agreement.

Capitalized terms used in this Novation Agreement that are not defined herein
and are defined in the Pooling and Servicing Agreement shall have the respective
meanings assigned to them in the Pooling and Servicing Agreement.

 

  (e) Calculation

Not later than each Reset Date, the Calculation Agent shall deliver in writing
to the Trustee the results of any calculations made on such reset date to the
Indenture Trustee address as provided in the notices portion of the New
Agreement.

 

  (f) Account Details

 

Remaining Party    Account with:    Deutsche Bank AG, New York SWIFT Code:   
DEUTUS33 Favor of:    Deutsche Bank AG, New York Account Number:    100440170004
Transferee   

Deutsche Bank National Trust Company

ABA # 021001033

Acct # 01419663

Acct Name NYLTD Funds Control-Star West

Ref: Trust Administration- Novastar 2006-6, Hedge confirm # [            ]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Novation Agreement on the
respective dates specified below with effect from and including the Novation
Date.

 

DEUTSCHE BANK AG, NEW YORK BRANCH     NOVASTAR MORTGAGE, INC. By:  

/s/ Steven Kessler

    By:  

/s/ David L. Farris

Name:   Steven Kessler     Name:   David L. Farris Title:   Director     Title:
  Vice President By:  

/s/ Kathleen Yohe

      Name:   Kathleen Yohe       Title:   Director       NOVASTAR MORTGAGE
SUPPLEMENTAL INTEREST TRUST, SERIES 2006-6       By: Deutsche Bank National
Trust Company, as Trustee under the Pooling and Servicing Agreement, acting not
in its individual capacity, but solely in its capacity as Trustee to NovaStar
Mortgage Supplemental Interest Trust, Series 2006-6       By:  

/s/ Melissa Wilman

      Name:   Melissa Wilman       Title:   Vice President      

 

6



--------------------------------------------------------------------------------

Exhibit I

[Old Hedge Confirmations attached behind this page]

 

7



--------------------------------------------------------------------------------

LOGO [g53635img003.jpg]

Deutsche Bank

Aktenseseilschaft

 

To:   Novastar Mortgage, Inc. Attention:   Swaps Documentation Department
Facsimile no:   1 816 237 7515 Our Reference:   Global No. N510140N Re:  
Interest Rate Cap Transaction

Ladies and Gentlemen:

The purpose of this letter agreement is to set forth the terms and conditions of
the Transaction entered into between Deutsche Bank AG (“DBAG”) and Novastar
Mortgage, Inc. (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the Agreement specified below.

The definitions and provisions contained in the 2000 ISDA Definitions (the
“Definitions”) as published by the International Swaps and Derivatives
Association, Inc. are incorporated by reference herein. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

For the purpose of this Confirmation, all references in the Definitions or the
Agreement to a “Swap Transaction” shall be deemed to be references to this
Transaction.

1. This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement dated as of July 19, 2006, (as the same may be amended or
supplemented from time to time, the “Agreement”), between DHAG and Counterparty.
All provisions contained in the Agreement shall govern this Confirmation except
as expressly modified below ”.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

Notional Amount:

  USD 80,000,000.00

Trade Date:

  September 08, 2006

Effective Date:

  September 25, 2006

Termination Date:

  September 25, 2008, subject to adjustment in accordance with the Modified
Following Business Day Convention Fixed Amounts:  

Fixed Amount Payer:

  Counterparty

Fixed Rate Payer Period End Dates:

  The 25th day of each month of each year, commencing October 25, 2006, through
and including the Termination Date with No Adjustment



--------------------------------------------------------------------------------

Fixed Rate Payer Payment Dates:

  The 25th day of each month of each year, commencing October 25, 2006, through
and including the Termination Date with No Adjustment

Fixed Rate:

  0.2420%

Fixed Rate Day Count Fraction:

  30/360

Fixed Amount Payer Business Days:

  New York

Fixed Amount Payer Business Day Convention:

  Modified Following Floating Amounts:  

Floating Rate Payer:

  DBAG

Cap Rate:

  5.20%

Floating Rate Payer Period End Dates:

  The 25th day of each month of each year, commencing October 25, 2006, through
and including the Termination Date

Floating Rate Payer Payment Dates:

  The 25th day of each month of each year, commencing October 25, 2006, through
and including the Termination Date

Floating Rate Option:

  USD-LIBOR-BBA

Designated Maturity:

  One month

Spread:

  None

Floating Rate Day Count Fraction:

  Actual/360

Reset Dates:

  The first Floating Rate Payer Business Day of each Calculation Period or
Compounding Period, if Compounding is applicable.

Compounding:

  Inapplicable

Floating Rate Payer Business Days:

  New York

Floating Rate Payer Business Day Convention:

  Modified Following

 

2



--------------------------------------------------------------------------------

3. Account Details:

 

USD DBAG Payment Instructions:   Account With:   DB Trust Co. Americas, New York
SWIFT Code:   BKTRUS33 Favor Of:   Deutsche Bank AG, New York Account Number:  
01 473 969 USD Counterparty Payment Instructions: Please Provide

4. Offices:

The Office of DBAG for this Transaction is New York.

 

5. Calculation Agent: The party specified as such in the Agreement, or if not
specified therein, DBAG.

6. Representations

Counterparty, if it is a nonresident alien individual, foreign corporation,
foreign partnership, foreign trust, or foreign estate, represents that it is a
foreign person for purposes of US Treasury regulations relating to information
reporting and backup withholding.

Each party will be deemed to represent to the other party on the date on which
is enters into this Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for this
Transaction):

(i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisers as it has deemed necessary. It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into this Transaction; it being understood that
information and explanations related to the terms and conditions of this
Transaction shall not be considered investment advice or a recommendation to
enter into this Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of this Transaction.

(ii) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.

(iii) Status of Parties. The other party is not acting as a fiduciary for, or an
adviser to it in respect of this Transaction.

 

3



--------------------------------------------------------------------------------

7. Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized officer sign this Confirmation and return it
via facsimile or e-mail to:

Attention: Derivative Documentation

Telephone: 44 20 7547 4755

Facsimile: 44 20 7545 9761

E-mail: Derivative.Documentation@db.com

This message will be the only form of Confirmation dispatched by us. If you wish
to exchange hard copy forms of this Confirmation, please contact us.

Yours sincerely,

Deutsche Bank AG

 

By:  

/s/ Gaby Bolwn

Name:  

Gaby Bolwn

Authorized Signatory

 

By:  

/s/ Jamie Hunt

Name:   Jamie Hunt

Authorized Signatory

Confirmed as of the date first written above:

Novastar Mortgage, Inc

 

By:  

/s/ David L. Farris

Name:   David L. Farris Title:   V.P.

 

4